United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Tulsa, OK, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
No appearance, for the Director

Docket No. 07-1648
Issued: February 12, 2009

Oral Argument January 8, 2009

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 4, 2007 appellant filed a timely appeal from the March 30, 2007 merit decision
of the Office of Workers’ Compensation Programs, which denied modification of her wageearning capacity. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
review the merits of the case.
ISSUE
The issue is whether appellant has met her burden to establish a modification of the
Office’s February 21, 2003 loss of wage-earning capacity determination.
FACTUAL HISTORY
On June 11, 1982 appellant, then a 29-year-old distribution clerk machine operator, filed
a claim alleging that she sustained a bilateral carpal tunnel injury in the performance of duty.
The Office accepted her claim for temporary aggravation of preexisting carpal tunnel syndrome
and aggravation of thoracic outlet syndrome. Appellant received compensation for wage loss.

Following a recurrence of disability on November 20, 1987, appellant returned to work
on November 23, 1998 in a part-time limited-duty capacity as a modified distribution clerk. By
decision dated February 21, 2003, the Office found that appellant’s actual earnings in the
November 23, 1998 part-time modified position, with weekly earnings of $541.48, fairly and
reasonably represented her capacity to earn wages effective March 23, 1999. An Office hearing
representative affirmed the February 21, 2003 wage-earning capacity determination. On appeal,
the Board affirmed the Office hearing representative’s decision.1
Appellant received
compensation on the periodic rolls for a partial loss of wage-earning capacity.
On September 20, 2006 appellant filed a claim alleging that she sustained a recurrence of
total disability beginning July 24, 2006:
“When I found out Randy Cameron was going to be the supervisor of the
operation I worked on, I started developing headaches, stomach problems, and
aches in places I had not had pain. And I no longer had control over my
neurological pain in arms. I have had these conversion problems before, 1988,
2002, March 11, 2005 was the incident with Randy Cameron and Lois Oxley that
made me feel trapped.”
To support her claim, appellant submitted reports from her psychiatrist, Dr. Mark A.
Kelley, who wrote the following on a July 24, 2006 disability slip: “[Appellant] is disabled from
her current work assignment starting today. This disability will continue from now for a length
of time that is not able to be determined.”
On September 11, 2006 Dr. Kelley reported that the effects of appellant’s work injury
persisted to the point of disabling her:
“Her on-the-job injury was the change in her work setting in which her
supervisor, who she could work well with, suddenly was no longer going to be her
supervisor and Mr. Cameron, who she has had problems with previously,
specifically two years ago, was announced to be her supervisor. In my opinion
she will not be able to return to work under the supervision of Mr. Cameron. I
anticipate the employee could return to work within a week of determination of
her receiving an assignment in a position with the supervisors and coworkers who
she was comfortable with.”
On November 1, 2006 Dr. Kelley added:
“[Appellant] did have exacerbation of symptoms regarding [Borderline
Personality Disorder] with finding herself in distressing circumstances by
suddenly finding Mr. Randy Cameron becoming her immediate boss with her
supervisor, Janice Cooper, moving to a different position. This change in her
working circumstances was so distressing for her she was not able to work. This
disability was manifested with a variety of symptoms of anxiety, belief that she
was being deliberately treated badly with paranoid features, having both anxiety
1

Docket No. 04-1001 (issued February 3, 2005).

2

symptoms and psychotic symptoms, with difficulty with properly evaluating
reality. These symptoms included psychophysiological symptoms and conversion
symptoms in which physical complaints emerged in response to the mental
distress she experienced. Currently [appellant] has developed physical symptoms
particularly involved in the digestive track of nausea, vomiting, diarrhea and
abdominal discomfort.”
Dr. Michael Karathanos, appellant’s neurologist, reported on September 12, 2006 that the
effects of appellant’s work injury had not ceased at that time: “The effects of work injury that
are persistent do limit the patient’s activities and these limitation have been noted on the
claimant’s list of work limitations and restrictions.” On December 13, 2006 Dr. Karathanos
stated: “I see in one of Dr. Kelley’s reports that [appellant] currently could not return to work,
and it is obvious that his restrictions override mine.”
In a decision dated March 30, 2007, the Office reviewed the merits of appellant’s claim
and denied modification of the wage-earning capacity. It found that appellant failed to establish
that the accepted work injury had materially worsened such that the formal wage-earning
capacity determination should be modified. The Office noted that Dr. Karathanos indicated from
a physical standpoint that appellant was capable of continuing in her former accommodated
position. It also noted that Dr. Kelley referred to at least two work events that appeared to have
precipitated disability for work. The Office stated: “These events have been specific, are not
connected to the accepted work factors in the instant case, and are currently being pursued in
separate workers’ compensation case files.”
LEGAL PRECEDENT
Section 8102(a) of the Federal Employees’ Compensation Act provides compensation for
the disability of an employee resulting from personal injury sustained in the performance of
duty.2 Section 8106(a) provides in pertinent part as follows:
“If the disability is partial, the United States shall pay the employee during the
disability monthly monetary compensation equal to 662/3 percent of the difference
between his monthly pay and his monthly wage-earning capacity after the
beginning of the partial disability, which is known as his basic compensation for
partial disability.”3
In determining compensation for partial disability, the wage-earning capacity of an
employee is determined by the employee’s actual earnings if the employee’s actual earnings
fairly and reasonably represent his or her wage-earning capacity.”4 Generally, wages actually
earned are the best measure of a wage-earning capacity and in the absence of evidence showing

2

5 U.S.C. § 8102(a).

3

Id. at § 8106(a).

4

Id. at § 8115(a).

3

that they do not fairly and reasonably represent the injured employee’s wage-earning capacity
must be accepted as such measure.5
Once the loss of wage-earning capacity is determined, a modification of such
determination is not warranted unless there is a material change in the nature and extent of the
injury-related condition, the employee has been retrained or otherwise vocationally rehabilitated,
or the original determination was, in fact, erroneous. The burden of proof is on the party
attempting to show modification of the award.6
If the Office issues a formal decision on loss of wage-earning capacity, the rating should
be left in place unless the claimant requests resumption of compensation for total wage loss, in
which instance the Office will need to evaluate the request according to the customary criteria
for modifying a formal loss of wage-earning capacity determination.7
ANALYSIS
When the Office made its February 21, 2003 determination of appellant’s wage-earning
capacity, it found that appellant was not totally disabled for all work. It found that she did have
some capacity to earn wages, as she demonstrated by earning actual wages in her part-time
position as a modified distribution clerk. The Office found that the 1982 bilateral carpal tunnel
injury had left her with some incapacity to earn the same wages she was earning in 1982. It paid
appellant periodic compensation for the partial loss of wage-earning capacity caused by her 1982
employment injury.
When appellant filed her September 20, 2006 claim alleging that she sustained a
recurrence of total disability beginning July 24, 2006, the Office adjudicated whether its
February 21, 2003 determination of wage-earning capacity should be modified. It reviewed the
medical evidence to determine whether there was a material change in the nature and extent of
appellant’s 1982 bilateral carpal tunnel syndrome such that she could no longer earn wages in
her modified position beginning July 24, 2006.
Appellant did not submit a medical opinion from her neurologist, Dr. Karathanos,
explaining how the injury she sustained in 1982 had materially worsened or how she was unable
to continue working in her modified position beginning July 24, 2006 due to her 1982
employment injury. Dr. Karathanos continued appellant’s previous work restrictions, at least
until he saw a report from the psychiatrist, Dr. Kelley. At that point, Dr. Karathanos deferred to
Dr. Kelley’s judgment on appellant’s ability to return to work.
Dr. Kelley did not attribute appellant’s work stoppage on July 24, 2006 to a material
worsening of the bilateral carpal tunnel injury she sustained in 1982. Rather, he addressed
several psychological traumas, one on March 11, 2005, when appellant says Mr. Cameron
5

Don J. Mazurek, 46 ECAB 447 (1995).

6

Daniel J. Boesen, 38 ECAB 556 (1987).

7

Katherine T. Kreger, 55 ECAB 633 (2004); Sharon C. Clement, 55 ECAB 552 (2004).

4

confronted her, and another on or about July 24, 2006, when appellant learned that Mr. Cameron
was going to be her immediate supervisor. It was the distress from these psychological traumas,
Dr. Kelley explained, that totally disabled appellant for work on July 24, 2006.
This evidence does not establish a basis for the Office to modify its February 21, 2003
determination of wage-earning capacity. The evidence did not show that appellant physically
was unable to continue working in her modified position because of a material change in the
nature and extent of the bilateral carpal tunnel injury she sustained in 1982. Indeed, appellant
insists that physically she could have returned to work July 25, 2006. She was simply unable to
work under Mr. Cameron from an emotional standpoint. The psychiatric evidence tends to show
that appellant stopped work because of her emotional reaction to the incidents on March 11,
2005 and on or about July 24, 2006.
Because the alleged psychological trauma was not a proper basis for modifying the
Office’s February 21, 2003 determination of wage-earning capacity based on the 1982 physical
injury, the Board will affirm the Office’s March 30, 2007 decision. The February 21, 2003
determination remains in place and continues to entitle appellant to the compensation she was
receiving for the partial loss of wage-earning capacity caused by her 1982 carpal tunnel injury.8
CONCLUSION
The Board finds that appellant has not met her burden to establish a modification of the
Office’s February 21, 2003 loss of wage-earning capacity determination.

8

The issue of whether appellant sustained a new injury, an emotional injury, on March 11, 2005 or July 24, 2006
is before the Board in other appeals. See OWCP File No. xxxxxx532, which is before the Board in Docket No. 082038; see also OWCP File No. xxxxxx508, which is before the Board in Docket No. 08-1034.

5

ORDER
IT IS HEREBY ORDERED THAT the March 30, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 12, 2009
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

